Citation Nr: 1445434	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling.  

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2013 decisions of the Manila, the Republic of the Philippines Regional Office (RO). 

On his May 2013 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO related to his present appeal and such hearing was scheduled; however he failed to report for the hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2013 statement, the Veteran reports receiving VA treatment for psychiatric symptoms; however, no relevant VA treatment are of record.  On remand, attempts must be made to obtain relevant VA treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Given the likely outstanding records, the August 2012 VA examination report does not currently provide an adequate basis to make a fully informed evaluation of the Veteran's psychiatric disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). On remand, the Veteran must be provided another appropriate VA examination.  

In a February 2013 rating decision, the RO issued a rating decision, denying service connection for erectile dysfunction.  The Veteran submitted a November 2013 statement that sufficiently expresses disagreement with this determination and the Board deems this a timely notice of disagreement with the determination; however, the RO did not issue an appropriate statement of the case (SOC) on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the RO must issue an SOC for this issue.  

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case, containing all applicable laws and regulations, on the issue of entitlement to for erectile dysfunction, including as secondary to service-connected disabilities, must be issued.  The Veteran must be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review. 

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric disorder, dated from July 2011 to the present and including any records generated at the Vet Center.  Any negative response(s) must be in writing and associated with the claims folder.  

3.  After obtaining all outstanding VA records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The AOJ should ensure that such examination addresses and complies with all of the following (and if not, that an addendum or further examination is obtained that addresses all of the following):

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.

The examiner should also specifically address the impact PTSD has on the Veteran's social and occupational functioning, to include whether the PTSD renders him unemployable.  If so, the examiner should indicate the approximate date such disabilities rendered him unemployable.  All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received because of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the April 2014 SOC.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



